Exhibit 10.3





EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of this 4th day of
January, 2016, by and between NewLink Genetics Corporation (the “Company”), and
Charles J. Link, Jr. (“Executive”) (collectively, the “Parties”, each a
“Party”).
Whereas, the Company wishes to employ and/or continue to employ Executive and to
assure itself of Executive’s services on the terms set forth herein;
Whereas, Executive wishes to be employed by the Company on the terms set forth
herein; and
Whereas, the Parties intend for this Agreement to set forth all of the terms and
conditions of Executive’s employment with the Company, and to supersede and
replace all prior agreements, arrangements, representations or understandings
between the Parties regarding Executive’s employment with the Company.
AGREEMENT
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
1.    Employment. The Company will employ Executive and Executive shall serve
the Company in the capacity of Chief Executive Officer (“CEO”).


2.    Duties. Executive shall render exclusive, full-time services to the
Company and shall also serve as a director on the Company’s Board of Directors
(the “Board”) pursuant to the Company’s Bylaws. Executive shall report to the
Board in Executive’s role. Executive shall perform services under this Agreement
primarily at the Company’s office in Ames, Iowa and/or Austin, Texas, and from
time to time at such other locations as may be necessary or as otherwise
reasonably requested by the Company. Subject to the terms of this Agreement,
Executive’s responsibilities, working conditions and duties may be changed,
expanded or eliminated at the sole discretion of the Board. Executive shall
devote Executive’s best efforts and full business time, skill and attention to
performance of Executive’s duties on behalf of the Company; provided, however,
that Executive may engage in civic and not-for-profit activities (e.g.
charitable and industry association activities) as long as such activities do
not materially interfere with Executive’s obligations hereunder. During
Executive’s employment with the Company, Executive agrees not to engage in any
business or for-profit activities outside the Company, including serving on any
advisory boards or boards of directors of for-profit entities, except with the
prior written approval of the Board, which approval may be rescinded at any time
in the Board’s sole discretion, provided that in the event of such rescission
Executive shall be permitted reasonable time for orderly withdrawal from any
board with respect to which such consent has been rescinded. By signing this
Agreement, Executive represents that, to the best of Executive’s knowledge,
Executive is not subject to any other contract or duty that would interfere in
any way with Executive’s employment with the Company or performance of
employment duties hereunder.


3.    Policies and Procedures. Executive shall be subject to and will comply
with the policies and procedures of the Company, as they may be modified,
expanded or eliminated from time to time at the Company’s sole discretion,
except to the extent any such policy or procedure specifically conflicts with
the express terms of this Agreement (in which case, this Agreement shall
control).


4.    Base Salary. For services rendered hereunder, Executive shall receive a
base salary at the rate of $659,900 per year (“Base Salary”), paid periodically
in accordance with ordinary Company payroll practices, subject to applicable
payroll withholdings and deductions. Executive’s Base Salary shall also be
subject to annual reviews and periodic adjustment; provided that Executive’s
Base Salary may not be decreased without Executive’s express written consent
except in connection with an across-the-board reduction proportionally affecting
all senior executives of the Company.




--------------------------------------------------------------------------------

Exhibit 10.3



5.    Bonus. Executive will be eligible to receive an annual performance bonus
(“Bonus”), with a target level at 70% of Executive’s Base Salary (the “Bonus
Target”), with the annual amount of such Bonus to be determined in the sole
discretion of the Company’s Board of Directors (the “Board”) or by its
Compensation Committee (under authority delegated by the Board), based upon a
review of both Executive's individual performance and the Company’s performance
(both of which may include, but are not limited to, achievement of certain
milestones or performance objectives, if any, established by the Board or the
Compensation Committee (the “Bonus Plan”)). The Board or the Compensation
Committee, in their sole discretion, shall determine the extent to which
Executive has achieved any performance targets or other terms and conditions
applicable to the Bonus; the amount of the Bonus (if any); and whether and to
what extent a Bonus may be paid with respect to any year during which
Executive's employment terminates, subject to the terms and conditions of this
Agreement.  Bonuses are not earned until they are approved in writing by the
Board or Compensation Committee. Any Bonuses earned shall be paid subject to
applicable employment taxes, withholding and deductions. Except as otherwise
expressly provided in this Agreement or in the Bonus Plan, Executive must remain
continuously employed with the Company through the date a Bonus is approved in
order to be eligible to receive such Bonus.


6.    Stock Options. In consideration for entering into this Agreement, in
January of 2016, Executive shall be granted 133,435 options to purchase shares
of Company common stock and 46,639 Restricted Stock Units (collectively the
“Equity Awards”). subject to the vesting schedule and all other terms,
conditions and limitations applicable to such options and Restricted Stock Units
as set forth in the Company’s 2009 Equity Incentive Plan as it may be amended
from time to time (the “Equity Plan”) and in Stock Award Agreements (as defined
in the Equity Plan) approved by the Board and entered into by Executive.
Executive may receive additional equity grants from time to time, in the sole
discretion of the Board or a designated committee thereof.


7.    Other Benefits. While employed by the Company pursuant to this Agreement,
Executive shall be entitled to the following benefits:


(a)Executive Benefits. The Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on the same terms and
conditions in effect from time to time, including, without limitation,
participation in pension and profit sharing plans, the Company’s 401(k) plan,
group insurance policies and plans (including medical, health, vision, and
disability insurance policies and plans, and the like) which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter, discontinue and/or amend its benefit plans and programs from time to
time in its sole discretion.


(b)Expense Reimbursement. The Executive shall receive, upon presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policies and procedures in effect from time to time.


(c)Vacation. Executive will accrue thirty-five (35) days of paid vacation each
full year, accrued in equal monthly increments, subject to Executive’s
continuing service. Unused vacation will carry over from year to year; provided,
however, that Executive shall not be entitled to carry over more than the total
number of days of Executive’s accrued vacation as of December 31, 2015. Once
that maximum vacation balance has been reached, Executive will cease to accrue
any additional vacation time until Executive uses some vacation time and brings
Executive’s vacation balance below the applicable cap. Executive’s vacation
rights shall otherwise be governed by the Company’s vacation policy and
applicable law, as in effect from time to time.


8.    Confidential Information, Rights and Duties.


(a)Proprietary Information. Executive agrees to execute and abide by the
Company’s Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement (the “Proprietary Information Agreement”), attached
hereto as Exhibit A.






--------------------------------------------------------------------------------

Exhibit 10.3

(b)Exclusive Property. Executive agrees that all Company-related business
procured by the Executive, and all Company-related business opportunities and
plans made known to Executive while employed by the Company, are and shall
remain the permanent and exclusive property of the Company.


9.    Termination of Employment.


(a)At-Will Status. The Company and Executive understand and agree that this
employment relationship is at-will. Accordingly, there are no promises or
representations concerning the duration of Executive’s employment relationship,
and it may be terminated by either Executive or the Company at any time, with or
without Cause or Good Reason (as defined herein), and with or without advance
notice. Executive’s at-will status cannot be altered except in an express
written agreement signed by Executive and the Company with the specific approval
of the Company’s Board.


(b)Termination Due to Death or Disability. Subject to applicable state or
federal law, Executive’s employment with the Company will automatically
terminate upon Executive’s death or Disability. For purposes of this Agreement,
“Disability” means a physical or mental condition or disability which prevents
Executive from performing Executive’s job responsibilities for more than six (6)
months in any twelve (12) month period, or for more than four (4) consecutive
months.


(c)Resignation by Executive. Executive may resign from the Company with or
without Good Reason. The Company requests that Executive provide at least three
(3) weeks’ advance written notice of a termination without Good Reason to allow
for an orderly transition. The Company may accelerate the date Executive’s
resignation is to become effective, in its sole discretion. In the event the
company accelerates the resignation effective date, the Executive will be paid
Base Salary severance through the originally tendered resignation date, provided
that in no such event will Executive be entitled to receive more than three (3)
months of Base Salary severance beyond the accelerated resignation date.


(d) Definition of Cause. For purposes of this Agreement, “Cause” for the Company
to terminate Executive shall mean: (i) Executive’s incompetence or failure or
refusal to perform satisfactorily any duties reasonably required of Executive by
the Company (other than by reason of Disability), which failure continues for
fifteen (15) days after Executive receives specific written notice to cure; (ii)
Executive’s conviction or plea of guilty or nolo contendere to any felony or to
any other crime involving dishonesty or moral turpitude; (iii) any act or
omission which constitutes a material breach of this Agreement, the Proprietary
Information Agreement, the Company’s policies, or Executive’s fiduciary duty to
the Company; (iv) any act or omission in connection with Executive’s employment
with the Company, which involves material personal dishonesty by Executive or
demonstrates a willful or continuing disregard for the best interests of the
Company; or (v) Executive’s engaging in dishonorable or disruptive behavior,
practices or acts which cause, or could be reasonably expected to cause,
material harm or bring disrepute to the Company.


(e)Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following without Executive’s prior written
consent: (i) a reduction in Executive’s Base Salary or benefits that materially
diminishes the aggregate value of Executive’s compensation and benefits, unless
a reduction is made in connection with an across-the-board reduction of all
executives’ base salaries and/or employee benefits by a percentage less than 20%
and at least equal to the percentage by which Executive’s Base Salary or
employee benefits are reduced; (ii) in the event of such an across-the-board
reduction and a subsequent across-the-board restoration of all or any portion of
the reduced Base Salary or benefits, then a failure to restore Executive’s Base
Salary or benefits in at least a proportional manner; (iii) any reduction of
Bonus Target level; (iv) a material reduction in Executive’s duties, authority
or responsibilities taken as a whole; or (v) a relocation of Executive’s
principal place of employment that would result in an increase in Executive’s
one-way commute by more than 30 miles. Notwithstanding the foregoing, “Good
Reason” for Executive to resign shall not exist unless: (x) Executive provides
the Company with specific written notice of the existence of the condition
giving rise to Good Reason within ninety (90) days after its initial occurrence;
(y) the Company fails to remedy such condition within thirty (30) days after its
receipt of such written notice; and (z) Executive resigns within sixty (60) days
after the cure period has lapsed.






--------------------------------------------------------------------------------

Exhibit 10.3

(f) Final Pay upon Termination for Any Reason. Except as otherwise provided by
this Agreement and/or required by law, upon termination of Executive’s
employment for any reason, the Company’s obligation to make payments hereunder
shall cease, except that the Company shall pay all amounts due and payable for
Executive’s services through Executive’s last day of employment (the “Separation
Date”), including all accrued unpaid Base Salary and Bonus compensation earned
through Separation Date, any benefits accrued prior to the Separation Date, all
accrued but unused vacation as of the Separation Date, and any reimbursable
business expenses incurred but not reimbursed as of the Separation Date.


(g)Severance Benefits upon a Covered Termination (No Change in Control).


(i)Severance Benefits. If Executive’s employment is terminated by the Company
without Cause or as a result of Executive’s resignation for Good Reason or
Executive’s death or Disability (each a “Covered Termination”), Executive (or
Executive’s estate, as applicable) shall be eligible to receive the following
severance benefits: (1) payment of an amount equal to twenty-four (24) months of
Executive’s Base Salary in effect immediately prior to the Separation Date, less
applicable payroll tax withholdings and deductions (the “Severance”); (2)
payment of a final bonus equal to the amount of the most recently paid Bonus,
prorated based on the number of days Executive was employed during the year in
which the Separation Date occurred, less applicable employment tax withholdings
and deductions (the “Final Bonus,” collectively with the Severance, the “Cash
Severance”); and (3) twelve (12) months of accelerated vesting of Executive’s
Equity Awards (so that Executive becomes vested in the portion of the Equity
Awards that would have become vested if Executive remained employed for 365 days
after the Separation Date). Except for the foregoing accelerated vesting
benefit, all existing terms and conditions applicable to the Equity Awards shall
remain in full force and effect. In addition, provided Executive timely elects
to continue Executive’s group health insurance coverage after the Separation
Date pursuant to the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and the terms of the governing health insurance
policies, the Company will reimburse the monthly COBRA health insurance premiums
(the “COBRA Payments”) Executive pays to continue Executive’s health insurance
coverage (including dependent coverage) for twenty-four (24) months after the
Separation Date or until such earlier date as Executive either becomes eligible
for group health insurance coverage through a new employer or ceases to be
eligible for COBRA coverage (the “COBRA Payment Period”). Executive must submit
to the Company appropriate documentation of the foregoing health insurance
payments, within sixty (60) days of making such payments, in order to be
reimbursed. Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that it cannot pay the COBRA Payments without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), at the end of each remaining month of the COBRA
Payment Period, the Company shall pay Executive directly a taxable monthly
amount which, after taxes, equals the COBRA Payment amount the Company would
have otherwise paid to Executive (assuming a 35% tax rate). Executive agrees to
promptly notify the Company in writing if Executive becomes eligible for group
health insurance coverage through a new employer before the end of the specified
reimbursement period. For sake of reference, all severance benefits provided in
entire subsection 10(g)(i) shall be referred to collectively as the “Severance
Benefits.”


(ii)Preconditions. As a precondition to receiving any Severance Benefits,
Executive must (1) remain in compliance with all continuing obligations
Executive owes to the Company, including those set forth under Executive’s
Proprietary Information Agreement, and (2) within twenty-one (21) days after the
Separation Date, Executive must sign and return to the Company, a separation
agreement and release of claims in substantially the form attached hereto as
Exhibit B (the “Release”) and allow the Release to become fully-effective and
non-revocable by its terms. The Severance will be paid in the form of continuing
installments on the ordinary payroll schedule, and the Final Bonus will be paid
in a lump sum following the Separation Date within ten (10) business days of the
effective date of such Release.


10.    Change In Control Benefits.


(a)Change in Control Termination. If Executive’s employment with the Company is
terminated by the Company without Cause (but not due to Executive’s death or
Disability) or Executive resigns for Good Reason, and such termination or
resignation occurs within one (1) month before, or within thirteen (13) months
after a Change in Control (defined below) (each a “CIC Termination”), Executive
shall be eligible to receive the following enhanced




--------------------------------------------------------------------------------

Exhibit 10.3

severance package (in lieu of the Severance Benefits described above): (i)
payment of twenty-four (24) months of Executive’s Base Salary as in effect
immediately prior to the Separation Date, less applicable withholdings and
deductions; (ii) payment of a bonus in the amount equal to the most recently
paid Bonus as described in Section 5 above multiplied by two (2), less
applicable withholdings and deductions (the payments under clauses (i) and (ii)
referred to as the “CIC Cash Severance”); and (iii) accelerated vesting of
Executive’s Equity Awards so that Executive becomes one hundred percent (100%)
vested in all such Equity Awards. Except for the noted accelerated vesting
benefits, all existing terms and conditions applicable to the Equity Awards
shall remain in full force and effect. In addition, provided Executive timely
elects to continue Executive’s group health insurance coverage after the
Separation Date pursuant to COBRA, and the terms of the governing health
insurance policies, the Company will reimburse all monthly COBRA health
insurance premiums the Executive pays to continue Executive’s health insurance
coverage (including dependent coverage) for twenty-four (24) months after the
Separation Date or until such earlier date as Executive either becomes eligible
for group health insurance coverage through a new employer or Executive ceases
to be eligible for COBRA coverage. The CIC severance benefits shall be paid
subject to the same preconditions and on the same terms and conditions
applicable to the Severance Benefits; provided, however, that the CIC Cash
Severance shall be paid in the form of a lump sum within ten (10) business days
of the Effective Date of the Release required under Section 9(g)(ii)
(Preconditions).


(b)Definition of Change in Control. For purposes of this Agreement, “Change in
Control” has the definition set forth in the Equity Plan.


11.    Code Section 409A Compliance. Notwithstanding anything set forth in this
Agreement to the contrary, any payments and benefits provided pursuant to this
Agreement which constitute “deferred compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A shall not commence until
Executive has incurred a “separation from service” (as such term is defined in
the Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.


For the avoidance of doubt, it is intended that the payments and benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Agreement (and any definitions hereunder) will
be construed in a manner that complies with Section 409A and incorporates by
reference all required definitions and payment terms. For purposes of Section
409A (including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if the Company (or, if applicable, the successor entity
thereto) determines that any payments upon Executive’s Separation From Service
set forth herein and/or under any other agreement with the Company constitute
“deferred compensation” under Section 409A and Executive is, on Executive’s
Separation From Service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely, to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payments upon
Executive’s Separation From Service shall be delayed until the earlier to occur
of: (a) the date that is six months and one day after Executive’s Separation
From Service or (b) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”). On the Specified Employee Initial
Payment Date, the Company (or the successor entity thereto, as applicable) shall
(A) pay to Executive a lump sum amount equal to the sum of the payments upon
Executive’s Separation From Service that Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
payment of the severance benefits had not been so delayed pursuant to this
section and (B) commence paying the balance of the severance benefits in
accordance with the applicable payment schedules set forth in this Agreement.
None of the severance benefits under this Agreement will commence or otherwise
be delivered prior to the effective date of the Release. Except to the minimum
extent that payments must be delayed because Executive is a




--------------------------------------------------------------------------------

Exhibit 10.3

“specified employee” (as described above) or until the effectiveness of the
Release, all amounts will be paid as soon as practicable in accordance with the
Company’s normal payroll practices and no interest will be due on any amounts so
deferred.


12.    Better After Tax Provision. If any payment or benefit that Executive will
or may receive from the Company or otherwise (a “280G Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then any such 280G Payment will be equal to
the Reduced Amount. The “Reduced Amount” will be either (x) the largest portion
of the 280G Payment that would result in no portion of the 280G Payment (after
reduction) being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the 280G Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the 280G Payment may be subject to
the Excise Tax. If a reduction in a 280G Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for Executive.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).


Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the 280G Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification will preserve to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C) as a third priority, 280G Payments that are “deferred compensation” within
the meaning of Section 409A of the Code will be reduced (or eliminated) before
280G Payments that are not “deferred compensation” within the meaning of Section
409A of the Code.


If Section 280G of the Code is not applicable by law to Executive, the Company
will determine whether any similar law in Executive’s jurisdiction applies and
should be taken into account.


The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change in Control will
make all determinations required to be made under this Section. If the firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company will appoint a
nationally recognized independent professional firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The Company will use
commercially reasonable efforts to cause the firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to the Company and Executive within thirty (30)
calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.


If Executive receives a 280G Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the 280G Payment is
subject to the Excise Tax, Executive will promptly return to the Company a
sufficient amount of the 280G Payment (after reduction pursuant to clause (x) of
the first paragraph of this Section) so that no portion of the remaining 280G
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) of the first paragraph of this
Section, Executive will have no obligation to return any portion of the 280G
Payment pursuant to the preceding sentence.


13.    Miscellaneous.




--------------------------------------------------------------------------------

Exhibit 10.3



(a)Taxes. Executive shall be responsible for the payment of any taxes due on any
and all compensation, stock option, or benefit provided by the Company pursuant
to this Agreement which are not withheld by the Company. Executive agrees to
indemnify and hold harmless the Company from any and all claims or penalties
asserted against the Company arising from Executive’s failure to pay taxes due
on any compensation, stock option, or benefit provided by the Company pursuant
to this Agreement. Executive expressly acknowledges that the Company has not
made any representation about the tax consequences of any consideration provided
by the Company to Executive pursuant to this Agreement.


(b)Modification/Waiver. This Agreement may not be amended, modified, superseded,
canceled, renewed or expanded, or any terms or covenants hereof waived, except
by a writing executed by each of the Parties or, in the case of a waiver, by the
Party waiving compliance. Failure of any Party at any time to require
performance of any provision hereof shall in no manner affect his, her or its
right at a later time to enforce such provision. No waiver by a Party of a
breach of this Agreement shall be deemed to be or construed as a waiver of any
other breach of any term or condition contained in the Agreement.


(c)Successors and Assigns. This Agreement may be assigned by the Company to an
affiliated entity or to any successor or assignee of the Company with or without
Executive’s consent. This Agreement shall not be assignable by Executive.


(d)Notices. All notices to be given hereunder shall be in writing and shall be
deemed to have been duly given on: the date personally or hand delivered; one
(1) day after being sent by internationally-recognized overnight delivery
courier; and three (3) days after being sent by certified mail, return receipt
requested. Notices mailed to Executive shall be sent to Executive’s last home
address as reflected in the Company’s personnel records. Executive promptly
shall notify Company of any change in Executive’s address. Notices to be issued
to the Company shall be directed to the Board c/o Tom Raffin and shall be mailed
to the Company’s headquarters.


(e)Dispute Resolution. To aid in the rapid and economical resolution of any
disputes that may arise in the course of Executive’s employment relationship,
the Parties agree that any and all disputes, claims, or demands arising from or
relating to the terms of this Agreement (including but not limited to the
Proprietary Information Agreement incorporated by reference herein), Executive’s
employment relationship with the Company, or the termination of that
relationship (including statutory claims), shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Dallas, Texas conducted before a single neutral arbitrator by JAMS, Inc.
(“JAMS”) or its successor, under the then applicable JAMS Arbitration Rules and
Procedures for Employment Disputes (available at
http://www.jamsadr.com/rules-employment-arbitration/) and subject to JAMS’
Policy on Employment Arbitration Minimum Standards of Procedural Fairness. The
Parties acknowledge that by agreeing to this arbitration procedure, they waive
the right to resolve any such dispute, claim or demand through a trial by jury
or judge or by administrative proceeding. Executive will have the right to be
represented by legal counsel at any arbitration proceeding, at Executive’s
expense. The arbitrator shall: (a) have authority to compel adequate discovery
for the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based; and
(c) have authority to, in the arbitrator’s discretion, award recovery of
attorneys’ fees and costs to the prevailing party. The Company shall pay all
JAMS’ arbitration fees. Nothing in this Agreement is intended to prevent either
Party from obtaining injunctive relief in a court of applicable jurisdiction to
prevent irreparable harm pending the conclusion of any arbitration; or from
enforcing any arbitration award in a court of applicable jurisdiction.


(f)Entire Agreement. This Agreement, together with the Exhibits, sets forth the
complete and exclusive agreement and understanding of the Parties with regard to
the subject matter hereof, and supersedes any and all prior or contemporaneous
agreements, promises, representations, or communications, written or oral,
pertaining to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement, and the
invalid or unenforceable provision




--------------------------------------------------------------------------------

Exhibit 10.3

shall be modified to render it valid and enforceable consistent with the intent
of the parties insofar as possible under applicable law. For purposes of
construing this Agreement, any ambiguities shall not be construed against any
party as the drafter. This Agreement may be executed in counterparts, which
shall be deemed to be part of one original, and facsimile signatures shall be
equivalent to original signatures. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Iowa, without regard to conflict of laws principles.




In Witness Whereof, the Parties have each duly executed this Agreement as of the
date written above to indicate their understanding and acceptance of all of the
above-stated terms and conditions.
NewLink Genetics Corporation


By:
/s/ Nicholas Vahanian
Its:
President
 
 
 
 
Executive:
/s/ Charles Link, Jr.
 
 
 
 
 
 
 
 
 
 





    




 
















--------------------------------------------------------------------------------

Exhibit 10.3

Exhibit A


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
This Employee Proprietary Information, Inventions, Non-competition, and
Non-solicitation Agreement (this “Agreement”) is made in consideration for my
employment or continued employment by NewLink Genetics Corporation or any of its
subsidiaries (the “Company”), and the compensation now and hereafter paid to me.
I hereby agree as follows:
1.    Nondisclosure.
 
1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, “Proprietary
Information” includes (a) tangible and intangible information relating to
antibodies and other biological materials, cell lines, samples of assay
components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, formulations,
products, processes, know-how, designs, formulas, methods, developmental or
experimental work, clinical data, improvements, discoveries, plans for research,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Company; (b) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); (c) information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (d) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any third party, including but not
limited to any former employer or any other person or entity to whom I have an
obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any third party,
including but not limited to any former employer or any other person or entity
to whom I have an obligation of confidentiality unless consented to in writing
by that third party. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which




--------------------------------------------------------------------------------

Exhibit 10.3

is common knowledge in the industry or otherwise legally in the public domain,
or which is otherwise provided, obtained, or developed by or for the Company.
2.    Assignment of Inventions.


2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party (ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4    Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
demonstrably anticipated business, research or development, nor resulted from
work performed by me for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.
2.5    Obligation to Keep Company Informed. During the period of my employment
with the Company, I will promptly disclose to the Company fully and in writing
all Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others; and all patent applications filed by me or on my behalf. At
the time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.
2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.




--------------------------------------------------------------------------------

Exhibit 10.3

2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
at the Company and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).
2.8    Enforcement of Proprietary Rights.
(i)Obligation to Assist. I will assist the Company in every proper way to
obtain, and from time to time enforce, United States and foreign Proprietary
Rights relating to Company Inventions in any and all countries. To that end I
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for time actually spent by me at the
Company’s request on such assistance.


(ii)Appointment of Attorney in Fact. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.


3.    No Conflicts, Non-Solicitation, and Non-Interference. I acknowledge that
during my employment I will have access to and knowledge of Proprietary
Information. To protect the Company’s Proprietary Information, I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company or the interests of the Company. For the
period of my employment by the Company and continuing until one year after my
last day of employment with the Company, I will not: (a) directly or indirectly
induce any employee of the Company to terminate or reduce his or her
relationship with the Company; (b) solicit the business of any Client or
Customer of the Company (other than on behalf of the Company) for any
competitive purpose; or (c) induce any supplier, vendor, consultant or
independent contractor of the Company to terminate or reduce his, her or its
relationship with the Company. I agree that for purposes of this Agreement, a
“Client or Customer” is any person or entity with whom or which, at any time
during the two year period prior to my last day of employment with the Company,
(i) I had direct dealings; (ii) an individual whom I supervised had direct
dealings; or (iii) about whom or which I obtained confidential information. If
any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


4.    Covenant Not to Compete. I acknowledge that during my employment I will
have access to and knowledge of Proprietary Information. To protect the
Company’s Proprietary Information, I agree that during my employment with the
Company, whether full-time or part-time, and for a period of one year after my
last day of employment with the Company, I will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, entity, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” (as defined
below). It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock I
presently own shall not constitute a violation of this provision.




--------------------------------------------------------------------------------

Exhibit 10.3

4.1    Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of the Company’s Proprietary Information as defined
in paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value, some of which will be imparted to me in the ordinary course of
my employment with the Company. If any restriction set forth in this paragraph 4
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
4.2    As used herein, the terms:
(i)    “Restricted Business” shall mean a business that is engaged in or is
preparing to engage in any of the areas that the Company is actively pursuing,
including but not limited to research, development and/or commercialization of
(1) one or more products for the treatment of cancer or infectious disease based
upon the Company’s HyperAcute technology platform; (2) one or more products for
the treatment of cancer based upon IDO, TDO or PTEN inhibitors; (3) vaccines
against the Ebola virus or Lyme disease; or (4) any other area of research,
development, or commercialization drug or biologic candidate potentially likely
which is intended to address the same enzymatic target (such as, for example,
IDO) as any drug or biologic candidate that (i) is the subject area of research,
development, or commercialization in which the Company or any subsidiary is
engaged pursuant to a program which is being materially funded by the Company, a
strategic partner of the Company, and/or a grant to the Company and (ii) as to
which I participated in or was familiar with the details of such the research,
development or commercialization during their time of my employment with Company
or regarding which I possess Confidential Information. For purposes of the
preceding sentence, the determination of the scope of the Company’s business
activities shall be made as of the date of termination of my employment.


(ii)    “Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business or
plans to do business.


5.    Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and any other form that may be required by the
Company) of all Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.


6.    No Conflicting Obligation. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company, nor any other
lawful obligation I have to any third party. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.


7.    Return of Company Materials. When I leave the employ of the Company, or
earlier if requested by the Company, I will deliver to the Company any and all
drawings, notes, memoranda, specifications, devices, formulas, documents,
materials, and tangible or intangible property of the Company together with all
copies thereof, and any other material containing or embodying any Company
Inventions, Third Party Information or Proprietary Information of the Company
without retaining any reproductions or embodiments thereof in whole or in part
and in any medium. By way of example, such items include but are not limited to:
Company files, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, information regarding potential business
development partners, research and development information, sales and marketing
information, operational and personnel information, code, software, databases,
computer-recorded information, and tangible property and equipment (including,
but not limited to, computers, data storage devices, facsimile machines, mobile
telephones, servers, credit cards, entry cards, identification badges and keys).
In addition, if I have used any personal computer, server, or e-mail system to
receive,




--------------------------------------------------------------------------------

Exhibit 10.3

store, review, prepare or transmit any Company information, including but not
limited to, Confidential Information, I agree to provide Company with a
computer-useable copy of all such Confidential Information and then permanently
delete and expunge such Confidential Information from those systems; and I agree
to provide Company access to my system as reasonably requested to verify that
the necessary copying and/or deletion is completed. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.


8.    Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.


9.    Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery or express delivery service (e.g., FedEx) to the appropriate address;
upon delivery via facsimile; or if sent by certified or registered mail, three
days after the date of mailing.


10.    Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


11.    General Provisions.


11.1    Governing Law; Consent to Personal Jurisdiction and Exclusive Forum.
This Agreement will be governed by and construed according to the laws of the
State of Iowa as such laws are applied to agreements entered into and to be
performed entirely within Iowa between Iowa residents. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Iowa and constitutes the minimum contacts necessary to make me subject
to the personal jurisdiction of the federal courts located in the State of Iowa,
and the state courts located in the County of Story, Iowa, for any lawsuit filed
against me by Company arising from or related to this Agreement. I agree and
acknowledge that any controversy arising out of or relating to this Agreement or
the breach thereof, or any claim or action to enforce this Agreement or portion
thereof, or any controversy or claim requiring interpretation of this Agreement
must be brought in a forum located within the State of Iowa. No such action may
be brought in any forum outside the State of Iowa. Any action brought in
contravention of this paragraph by one party is subject to dismissal at any time
and at any stage of the proceedings by the other, and no action taken by the
other in defending, counter claiming or appealing shall be construed as a waiver
of this right to immediate dismissal. A party bringing an action in
contravention of this paragraph shall be liable to the other party for the
costs, expenses and attorney’s fees incurred in successfully dismissing the
action or successfully transferring the action to the federal courts located in
the State of Iowa, or the state courts located in the County of Story, Iowa.
11.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement; this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein; and such provision shall be deemed modified and enforceable,
insofar as possible consistent with its original intent. By way of example, if,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.
11.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. My obligations under
this Agreement are not assignable to any party.
11.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.




--------------------------------------------------------------------------------

Exhibit 10.3

11.5    Employment. I agree and understand that my employment is at-will which
means I or the Company each have the right to terminate my employment, with or
without advanced notice and with or without cause. I further agree and
understand that nothing in this Agreement shall confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate my employment at any time,
with or without cause.
11.6    Waiver. To be valid, any waiver by me or the Company of any breach of
this Agreement or right hereunder shall be specifically stated in writing, and
shall not be a waiver of any preceding or succeeding breach unless so
specifically stated. No waiver of any right under this Agreement and applicable
law shall be construed as a waiver of any other right. Neither party shall be
required to give notice to enforce strict adherence to all terms of this
Agreement.
11.7    Entire Agreement. The obligations pursuant to this Agreement shall apply
to any time during which I was previously, or am in the future, employed or
engaged as a consultant by the Company, if no other agreement governs the
subject matter thereof. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior communications and representations with respect
to such subject matter. No modification of or amendment to this Agreement will
be effective unless in writing and signed by the party to be charged. Any
subsequent changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
ACKNOWLEDGEMENT FORM


I acknowledge that I have been given a copy of the Employee Proprietary
Information and Inventions Agreement, that I have read it, and that I understand
its terms and procedures. Furthermore, I agree to abide by it and understand
that if NewLink determines my conduct warrants it, I may be subject to
discipline for breaches hereof, up to and including the immediate termination of
my employment.






                    
Employee's Name (Please Print):
Charles Link, Jr.
Employee's Signature:
/s/ Charles Link, Jr.
Date:
January 4, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 









                    










--------------------------------------------------------------------------------

Exhibit 10.3

Exhibit B
RELEASE
[To be signed on or within twenty-one (21) days after the Separation Date]
My employment with NewLink Genetics Corporation (the “Company”) ended in all
capacities on ___________ (the “Separation Date”). I hereby confirm that I have
been paid all compensation owed to me by the Company for all hours worked; I
have received all the leave and leave benefits and protections for which I was
eligible, pursuant to the Company’s policies, applicable law, or otherwise; and
I have not suffered any on-the-job injury or illness for which I have not
already filed a workers’ compensation claim.


If I choose to enter into this Release and allow it to become effective by its
terms, the Company will provide me with certain severance benefits pursuant to
the terms of the Employment Agreement between me and the Company dated _______,
2015 (the “Agreement”). I understand that I am not entitled to such severance
benefits unless I return this fully-executed Release to the Company within
twenty-one (21) days after the Separation Date, and allow this Release to become
fully effective and non-revocable by its terms. (Capitalized terms used but not
defined in this Release shall have the meaning ascribed to them in the
Agreement.)


In exchange for the severance benefits to which I would not otherwise be
entitled, I hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, arising from or in any way
related to events, acts, conduct, or omissions occurring prior to or at the time
that I sign this Release, including but not limited to claims arising from or in
any way related to my employment with the Company or the termination of that
employment (collectively, the “Released Claims”). By way of example, the
Released claims include, but are not limited to: (1) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(2) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (3) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (4) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and Iowa state law.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any claims for breach of the Agreement
arising after the date on which I sign this Release; (2) claims for
reimbursement of properly incurred business expenses prior to and through the
Separation Date which are submitted to the Company for reimbursement within
thirty (30) days after the Separation Date; (3) all rights I have in respect of
the Equity Awards; (4) all claims for or rights to indemnification pursuant to
the articles of incorporation and bylaws of the Company, any indemnification
agreement to which I am a party, or under applicable law; and (5) all claims
which cannot be waived as a matter of law. I understand that nothing in this
Release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any other government agency, except that I acknowledge and agree that
I am hereby waiving my right to any monetary benefits in connection with any
such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims that I have or might have
against any of the parties released above that are not included in the Released
Claims.


[IF EXECUTIVE IS 40 YEARS OF AGE OR OLDER] I acknowledge that I am knowingly and
voluntarily waiving and releasing any rights I may have under the ADEA, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my waiver and release does not apply to any
rights or claims that may arise after the date I sign this Release; (b) I have
been advised that I have the right to consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so); (c) I
have been given twenty-one (21) days to consider this Release




--------------------------------------------------------------------------------

Exhibit 10.3

(although I may choose voluntarily to sign it earlier); (d) I have seven (7)
days following my execution of this Release to revoke my acceptance of it (with
such revocation to be delivered in writing to the Company within the 7-day
revocation period); and (e) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign it, provided I do not earlier revoke it (“Effective Date”).
I further agree: (a) not to disparage the Company or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (b) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceedings against the
Company, its affiliates, officers, directors, employees or agents; and (c) to
reasonably cooperate with the Company by voluntarily (without legal compulsion)
providing accurate and complete information, in connection with the Company’s
actual or contemplated defense, prosecution or investigation of any claims or
demands by or against third parties, or other matters, arising from events,
acts, or omissions that occurred during my employment with the Company. I hereby
certify that I have returned, without retaining any reproductions (in whole or
in part), all information, materials and other property of the Company,
including but not limited to any such information, materials or property
contained on any personally-owned electronic or other storage device (such as
computer, cellular phone, PDA, tablet or the like).
This Release, together with the Agreement (including all Exhibits and documents
incorporated therein by reference), constitutes the complete, final and
exclusive embodiment of the entire agreement between me and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
in the Release or the Agreement, and it entirely supersedes any other such
promises, warranties or representations, whether oral or written.


Reviewed, Understood and Agreed:


By:                            Date:                    




